DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/04/2020. The amendments filed on 12/04/2020 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cajigas et al. (U.S. Pat. No. 9311883) hereinafter Cajigas, in view of Satoh (U.S. Pub. No. 20080228422) hereinafter Satoh, in further view of Genc et al. (U.S. Pub. No. 20030227470) hereinafter Genc. 
Regarding claim 1, primary reference Cajigas teaches:
A data processing system, comprising at least one computer having at least one processor configured to execute a computer-implemented medical data processing 
acquiring, at the processor and via a medical tracking system comprising a sensor array, first position data which comprise first position information describing a three-dimensional spatial position of an object within a first co-ordinate system positionally assigned to said sensor array which is configured to determine the three-dimensional spatial position of at least one tracking marker attached to the object (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13); 
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
acquiring, at the processor, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional spatial position from the first co-ordinate system into a second co-ordinate system positionally assigned to an inertial sensor array which is attached to the medical tracking system's sensor array and
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system

acquiring, at the processor, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional spatial position from the first co-ordinate system into a second co-ordinate system positionally assigned to an inertial sensor array which is attached to the medical tracking system's sensor array and ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5)
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world coordinate system as well as a survey point (object) with respect to the camera position ([0007]-[0009]). 
Primary reference Cajigas fails to teach:
configured to sense any motion of the medical tracking system's sensor array within a treatment room which accommodates the object 
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room; 
determining, by the processor and on the basis of the second position data and the second transformation data, position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system

 configured to sense any motion of the medical tracking system's sensor array within a treatment room which accommodates the object (figures 1 and 3, note that marker 120 is attached to the HMD device 114; the marker 120 senses position of the HMD tracking system within the inertial coordinate system which is considered to be the tracker coordinate system (TCS) (this corresponds to the applicant’s inertial coordinate system I in figure 1 of the drawings) which is a stationary/reference coordinate system in which the real objects can be specified in; paragraph [0037], lines 1-12); 
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate system is a reference coordinate system in a fixed location; paragraph [0037], lines 1-12; paragraph [0038], lines 1-28); 
determining, by the processor and on the basis of the second position data and the second transformation data, position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate system used by a user of the device. This prevents the user from utilizing a complex set of coordinates for each tracked object within the system. 
Regarding claim 2, primary reference Cajigas teaches:
A computer implemented medical data processing method for determining the spatial position of medical objects in three-dimensional space (abstract; figure 2A), the method comprising executing, on at least one processor of at least one computer, the steps of: 
acquiring at the processor and via a medical tracking system comprising a sensor array, first position data which comprise first position information describing the a three-dimensional spatial position of an object within a first co-ordinate system positionally assigned to said sensor array which is configured to determine the three-dimensional spatial position of at least one tracking marker attached to the object (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered 
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
acquiring, at the processor, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co- ordinate system into a second co-ordinate system positionally assigned to an inertial sensor array which is attached to the medical tracking system's sensor array and 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system; 
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
acquiring, at the processor, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co- ordinate system into a second co-ordinate system positionally assigned to an inertial sensor array which is attached to the medical tracking system's sensor array ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the three-dimensional spatial position of the object within the second co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world 
Primary reference Cajigas fails to teach:
and configured to sense any motion of the medical tracking system's sensor array within a treatment room which accommodates the object;
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into the a third co-ordinate system positionally assigned to the treatment room; 
determining, by the processor and on the basis of the second position data and the second transformation data, position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system.
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
and configured to sense any motion of the medical tracking system's sensor array within a treatment room which accommodates the object; (figures 1 and 3, note that marker 120 is attached to the HMD device 114; the marker 120 senses position of the HMD tracking system within the inertial coordinate system which is considered to be the tracker coordinate system (TCS) (this corresponds to the applicant’s inertial coordinate system I in figure 1 of the drawings) which is a stationary/reference coordinate system in which the real objects can be specified in; paragraph [0037], lines 1-12);

determining, by the processor and on the basis of the second position data and the second transformation data, position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system. (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate 
Regarding claim 4, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 2. Primary reference Cajigas further fails to teach:
wherein the second co-ordinate system is equal to the first co-ordinate system.
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
wherein the second co-ordinate system is equal to the first co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0085], [0098]-[0112]; figure 5; with the sensor 200 and video camera 100 attached to the same overall device then these coordinate systems are equal to one another which means the transformation is fixed)
Regarding claim 5, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 2. Primary reference Cajigas further fails to teach:
wherein the inertial position data are stored for at least one object and in particular for a plurality of points which are palpated during a point acquisition and registration procedure, 
wherein the tracked object is a point acquisition instrument, in particular a pointer instrument.

wherein the inertial position data are stored for at least one object and in particular for a plurality of points which are palpated during a point acquisition and registration procedure (paragraph [0049], lines 1-15; paragraph [0050], lines 1-14; paragraph [0051], lines 1-6; paragraph [0052], lines 1-12), 
wherein the tracked object is a point acquisition instrument, in particular a pointer instrument (paragraph [0034], lines 1-15, figure 1 digitizing stylus 122, this instrument is used to locate real objects within the workspace, the stylus would be configured to operate with the ability of primary reference Cajigas to determine the position of any real-world object).
Regarding claim 13, primary reference Cajigas teaches:
A non-transitory computer-readable program storage medium storing a computer program which, when executed on a processor of a computer or leaded into the memory of a computer, causes the computer to perform a computer-implemented medical data processing method for determining the spatial position of medical objects in three-dimensional space (abstract; figure 2A), the data processing method comprising the steps of:
acquiring, at the processor and via a medical tracking system comprising a sensor array, first position data which comprise first position information describing the a three-dimensional spatial position of an object within a first co-ordinate system positionally assigned to said sensor array which is configured to determine the three-dimensional spatial position of at least one tracking marker attached to the object (col 4, 
While primary reference Cajigas teaches to transformations of detected objects between multiple coordinate systems. Primary reference Cajigas fails to specifically teach:
acquiring, at the processor, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co-ordinate system into a second co-ordinate system positionally assigned to an inertial sensor array which is attached to the medical tracking system's sensor array; 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the spatial position of the object within the second co-ordinate system;
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
acquiring, at the processor, first transformation data which comprise first transformation information describing a transformation of the object's three-dimensional position from the first co-ordinate system into a second co-ordinate system positionally assigned to an inertial sensor array which is attached to the medical tracking system's sensor array ([0069], video camera 100 image sensing device teaches to the object 
acquiring, at the processor and on the basis of the first position data and the first transformation data, second position data which comprise second position information describing the spatial position of the object within the second co-ordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations 
Primary reference Cajigas fails to teach:
and configured to sense any motion of the medical tracking system's sensor array within a treatment room which accommodates the object;
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room; 
determining, by the processor and on the basis of the second position data and the second transformation data, position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system.
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
and configured to sense any motion of the medical tracking system's sensor array within a treatment room which accommodates the object; (figures 1 and 3, note that marker 120 is attached to the HMD device 114; the marker 120 senses position of the HMD tracking system within the inertial coordinate system which is considered to be the tracker coordinate system (TCS) (this corresponds to the applicant’s inertial coordinate system I in figure 1 of the drawings) which is a stationary/reference 
acquiring, at the processor, second transformation data which comprise second transformation information describing a transformation of the object's three-dimensional position from the second co-ordinate system into a third co-ordinate system positionally assigned to the treatment room; (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate system is a reference coordinate system in a fixed location; paragraph [0037], lines 1-12; paragraph [0038], lines 1-28) 
determining, by the processor and on the basis of the second position data and the second transformation data, position data which comprise position information describing the three-dimensional spatial position of the object within the third co-ordinate system (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables 
Regarding claim 14, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 13. Primary reference Cajigas further teaches:
A computer comprising the non-transitory computer-readable program storage medium according to claim 13 (col 6, lines 50-62)
Regarding claim 15, primary reference Cajigas teaches:
A medical tracking system for determining a spatial position of medical objects within a three-dimensional space of a treatment room (abstract; figure 2A), comprising: 
a sensor array configured to determine a three-dimensional spatial position of an object within a first coordinate system, wherein the first coordinate system is defined relative to the sensor array (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13); 
acquire, via the sensor array, first position information that indicates the three- dimensional position of the object within the first coordinate system (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13); 

an inertial sensor array configured to detect motion of the sensor array relative to a global coordinate system associated with the treatment room
a computer having at one processor configured to execute a computer program that configures the processor to: 
acquire first transformation information that describes a transformation from the first coordinate system to a second coordinate system, wherein the second coordinate system is defined relative to the inertial sensor array
transform the three-dimensional position of the object from the first coordinate system to the second coordinate system based on the first position information and the first transformation information
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
an inertial sensor array configured to detect motion of the sensor array relative to a global coordinate system associated with the treatment room ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the 
a computer having at one processor configured to execute a computer program that configures the processor to: 
acquire first transformation information that describes a transformation from the first coordinate system to a second coordinate system, wherein the second coordinate system is defined relative to the inertial sensor array ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5); 
transform the three-dimensional position of the object from the first coordinate system to the second coordinate system based on the first position information and the first transformation information ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and the transform is used to determine the position of the video camera on the world coordinate system [0077]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas to incorporate the transformations based on sensor data as taught by Satoh because the sensor measured values must go through transformations in order to determine both the position of the camera in terms of the overall world coordinate system as well as a survey point (object) with respect to the camera position ([0007]-[0009]). 
Primary reference Cajigas fails to teach:
acquire second transformation information that describes a transformation from the second coordinate system to the global coordinate system based on motion detected by the inertial sensor array; and 
determine global position information that describes the three-dimensional position of the object within the global coordinate system of the treatment room.
However, the analogous art of Genc of an AR tracking and positioning system (abstract) teaches:
acquire second transformation information that describes a transformation from the second coordinate system to the global coordinate system based on motion detected by the inertial sensor array (figure 3, transformation M from the second coordinate system (MCS coordinate system) into the inertial coordinate system (which is considered to be the tracker coordinate system, TCS) which is related to the treatment room position; note in paragraph [0037], lines 1-12 the tracker coordinate 
determine global position information that describes the three-dimensional position of the object within the global coordinate system of the treatment room (figure 3, inertial position data is calculated via transformation M which transforms from the position data of the second coordinate system to the known spatial position of the object with respect to the inertial coordinate system which is considered to be the tracker coordinate system TCS, this is considered to be the inertial position data; paragraph [0037], lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined AR object positioning and tracking system of Cajigas and Satoh to incorporate the further coordinate transformations and positioning determinations as taught by Genc because it enables the user to determine more accurate positioning of objects within the overall coordinate system used by a user of the device. This prevents the user from utilizing a complex set of coordinates for each tracked object within the system. 
Regarding claim 16, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
wherein the sensor array and the inertial sensor array are freely movable at least within the treatment room (figure 2A; col 4, lines 6-59; col 7, lines 36-67; when used as AR glasses type deice the cameras and inertial measurement sensors are movable within the treatment room).

further comprising a common unit housing the sensor array and the inertial sensor array (figure 2A; col 4, lines 6-59; col 7, lines 36-67, note that the inertial measurement units, while not relied upon to teach to the tracking of the position transformation which is taught by secondary reference Satoh, teach to incorporating these sensors in a single unit. The sensors would be configured to function as taught by the similar sensors of the Satoh reference).
Regarding claim 18, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 17. Primary reference Cajigas further teaches:
wherein the common unit is a wearable, spectacle-like device (figure 2A; col 4, lines 6-59, frame 115; col 6, lines 20-41).
Regarding claim 19, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 18. Primary reference Cajigas further teaches:
wherein the wearable, spectacle-like devices includes a head-mounted display (figure 2A; col 4, lines 6-59, “see-through display”; col 6, lines 20-41).
Regarding claim 20, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 15. Primary reference Cajigas further fails to teach:
wherein the inertial sensor array is attached to sensor array.
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:

Regarding claim 21, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 15. Primary reference Cajigas further fails to teach:
wherein the first coordinate system corresponds to the second coordinate system.
However, the analogous art of Satoh of a calibration unit for multiple transformations between a measured object and reference coordinate systems (abstract) teaches:
wherein the first coordinate system corresponds to the second coordinate system ([0069], video camera 100 image sensing device teaches to the object positioning system as taught by Cajigas with the 3D position and orientation sensor 200 configured to be the inertial sensor array fixed in relation to the medical tracking sensor array; [0070]-[0076], the sensor coordinate system is the 3D position and orientation of the inertial sensor array and this is considered to be the second coordinate system, with the first coordinate system being the coordinates determined of the object using the image sensor as taught by either primary reference Cajigas or Satoh [0077]; [0079], the “survey point” measured is considered to be object position as tracked and taught by primary reference Cajigas; [0080]-[0085]; [0098]-[0112]; figure 5).
Regarding claim 22, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
wherein the sensor array determines the three-dimensional spatial position of the object within the first coordinate system based on at least one tracking marker attached 
Regarding claim 23, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 15. Primary reference Cajigas further teaches:
wherein the sensor array comprises at least one sensor selected from the group consisting of: 
an optical camera that is sensitive to infrared light (col 4, lines 6-26; col 6, lines 13-19; col 7, lines 25-67; col 8, lines 1-18, lines 52-67; col 9, lines 8-64; col 10, lines 19-48; col 11, lines 11-19, IR retroreflective markers are considered to be a tracking marker attached to the object; col 11, lines 34-67; col 12, lines 1-35; col 16, lines 16-67; col 17, lines 1-13); 
an electromagnetic tracking sensor; or 
an ultrasound tracking sensor.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cajigas, in view of Satoh, in further view of Genc as applied to claim 15 above, and further in view of Fronk et al. (U.S. Pub. No. 20130267838) hereinafter Fronk.  
Regarding claim 24, the combined references of Cajigas, Satoh, and Genc teach all of the limitations of claim 15. Primary reference Genc further fails to teach:
wherien the inertial sensor array comprises at least one sensor selected from the group consisting of: 
an accelerometer; 

a magnetometer; 
a gyroscope; 
an optical camera that is sensitive to infrared light; or 
a pressure sensor that is sesntive to atmospheric pressure.
	However, the analogous art of Fronk of AR tracking of medical instruments (abstract) teaches:
wherien the inertial sensor array comprises at least one sensor selected from the group consisting of: 
an accelerometer (paragraph [0048], lines 1-18; accelerometers are used to track the HMD which is considered to be the sensor device); 
a sensor or sensor arrangement configured to be sensitive to Earth's gravitational field; 
a magnetometer; 
a gyroscope; 
an optical camera that is sensitive to infrared light; or 
a pressure sensor that is sensitive to atmospheric pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AR object positioning and tracking system of Cajigas, Satoh, and Genc with the accelerometer based inertial tracking system as taught by Fronk because electrical markers allow wireless sensing of the HMD device with respect to the coordinate systems (paragraph [0048], lines 10-18). 

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s argument on pages 7-9 of the remarks, the applicant argues that the specific transformations between coordinate systems is not taught by the references utilized in the current rejections and that because the references teach to mixed reality of augmented reality systems, the teachings of various transformations does not teach to the invention as claimed. While the references teaches to varying coordinate transformations or mathematical relationships within a virtual or augmented image space, any system that utilizes coordinate system transformations will digitally construct a virtual image space for these relationships to occur. Physical objects in an operating room space will thus be translated into a digital coordinate space for the system to process and determine relationships between objects or sensor hardware. This type of configuration of digital processing and augmented reality is supported in the applicant’s specification as in page 7, paragraph 3; page 8, paragraph 3 through page 9; and pages 10-12. Regarding the references utilized in the current rejection, primary reference Cajigas is utilized to teach the acquisition of position data from an actual physical object in space and the use of the position data with transformations between multiple coordinate systems in a digital (or virtual) space. Satoh and Genc are incorporated into the combined invention as further references that teach to specific mathematical relationships claimed in the independent claims. As shown in figure 3 of Genc (reproduced below) there are multiple coordinate transformations between sensor 



    PNG
    media_image1.png
    339
    510
    media_image1.png
    Greyscale


	Further regarding the applicant’s arguments on page 8 of the remarks, the applicant argues that inconsistent interpretations are utilized to stitch together the prior art references. Primary reference Cajigas is utilized to teach the transformation and tracking of a physical object and a camera array. The Satoh reference is utilized to teach the additional transformations of a “camera coordinate system” tracked object, to 
	Further regarding the applicant’s arguments on page 8, the applicant argues that the position is not transformed into a third coordinate system. This feature is taught by the Genc reference, with figure 3 showing a variety of coordinate transformations. Although Genc teaches to multiple transformations that correspond similarly to the applicant’s claimed invention, the references of Cajigas and Satoh are utilized because they directly teach to the transformations between an object position and an optical sensor system (Cajigas) and the optical sensor system and a second coordinate system (Satoh). Thus Genc teaches to similar transformations, but is utilized to specifically teach the transformations of the MCS coordinate system into the TCS coordinate system as cited in the rejection of independent claim 1. Thus the combined references of Cajigas, Satoh, and Genc teach to the multiple coordinate transformations between an optically tracked object and the room coordinate system as claimed. 
	For these reasons, the applicant’s arguments have been considered but are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785